Suit by the Chicago, Rock Island   Pacific Railway Company, a corporation, against the board of county commissioners of Canadian county, Okla., Geo. D. Haworth, as county treasurer of Canadian county, Okla., and Geo. *Page 619 
D. Haworth, personally, and others. Judgment for the defendants, and plaintiff appeals.
The petition in error and case-made was filed in this court April 2, 1912, in this case. The plaintiff in error failed to file briefs in the cause as required by rule 7 (38 Okla. vi, 137 Pac. ix) of this court, and the petition in error shall therefore be dismissed for want of prosecution. Maddin v.McCormick et al., 27 Okla. 778, 117 P. 200.
By the Court: It is so ordered.